DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/21 has been entered. 
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 1 recites wherein the matrix comprises “at least one of” a radical photo imitator. It is suggested the phrase “at least one of” is deleted from the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 20-25, and 27-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites wherein the (meth)acrylic monomer containing hydroxyl group is comprised in an amount of 5 wt% to 35 wt% in the “matrix” which does not appear to have support in the originally filed specification. While there is support to recite the claimed amount based on the total amount of the monomer mixture (See specification paragraph [0028]), there is no support to recite this claimed amount in the “matrix”. Claims 3, 20-25, and 27-34 all depend from claim 2 and thus, are also fail to comply with the written description requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 20-25, and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2007/0149715) in view of Attarwala et al. (U.S. Patent Application Publication No. 2009/0298969).
Regarding claims 2, 20, 21, 22, 23, and 24, Lee et al. teaches an adhesive film comprising 5a matrix comprising a (meth)acrylic copolymer containing hydroxyl group (See Abstract, paragraphs [0037] and [0058]), and wherein the (meth)acrylic copolymer containing hydroxyl group is a polymer of a monomer mixture comprising a (meth)acrylic monomer containing hydroxyl group (paragraph [0037]) and a monomer, i.e. butyl acrylate (paragraphs [0036]-[0037]), a homopolymer of the second monomer which is well known to have a glass transition temperature Tg of less than -54oC, wherein the a (meth)acrylic monomer containing hydroxyl group is comprised in an amount of 0.01 to 10 parts by weight in the monomer mixture (paragraph [0037]) which overlaps the claimed range of 5 wt% to 35 wt%, wherein the matrix comprises polymerization initiators including azobisisobutyonitrile or benzoyl peroxide (paragraph [0055]) which are radical photo initiators.
Lee et al. fails to teach nanoparticles.
However, Attarwala et al. teaches an acrylate composition comprising nanoparticles dispersed in a matrix, wherein the nanoparticles are organic particles, wherein the nanoparticles have a core-shell structure having a core and a shell, the core comprising polybutyl acrylate and shell comprising poly(methyl methacrylate) (paragraphs [0012]-[0015]), wherein the nanoparticles are present in an amount of 1% by weight to about 95% by weight (claim 2) or about 5 parts by weight to about 50 parts by weight (paragraph [0035]) of a monomer mixture forming the (meth)acrylic copolymer containing hydroxyl group, which overlaps the claimed range of 0.01 parts by weight to 5 parts by weight based on 100 parts by weight. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include nanoparticles, including amount as claimed, in Lee et al. in order to improve properties such as toughness (Attarwala et al., paragraphs [0007] and [0015]).
Further, Lee et al. in view of Attarwala et al. teaches monomers identical to those used in the present invention, i.e. butyl acrylate, 2-ethylhexylacrylate and 2-hydroxyethyl acrylate (Lee et al., paragraphs [0036]-[0037]).
Given that Lee et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group with monomers in amounts and types identical to those used in the present invention and nanoparticles, identical to that presently claimed and used in the present invention (See Applicant’s US-PGPub paragraphs [0025]-[0049], [0082]), it is clear that the adhesive film intrinsically has a haze and warpage as presently claimed, absent evidence to the contrary.
Further, given that Lee et al. in view of Attarwala et al. teaches adhesive film comprising structure and materials, including (meth)acrylic copolymer containing hydroxyl group and 
Regarding claim 3, Lee et al. in view of Attarwala et al. does not explicitly disclose a difference in cohesive energy value as presently claimed.
However, Lee et al. does disclose that the amount of (meth)acrylic ester monomers affects adhesive strength and cohesive strength (paragraph [0036]). Therefore, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of (meth)acrylic ester monomers in Lee et al. in view of Attarwala et al. to obtain the desired adhesive strength and cohesive strength (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Further, Lee et al. in view of Attarwala et al. teaches monomers identical to those used in the present invention, i.e. butyl acrylate, 2-ethylhexylacrylate and 2-hydroxyethyl acrylate (Lee et al., paragraphs [0036]-[0037]).
Given that Lee et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group with monomers in amounts and types identical to those used in the present invention and nanoparticles, identical to that presently claimed and used in the present invention (See Applicant’s US-PGPub paragraphs [0025]-[0049], [0082]), it is clear that the adhesive film intrinsically has a difference in cohesive energy value as presently claimed, absent evidence to the contrary.
Regarding claim 25, Lee et al. in view of Attarwala et al. teaches wherein the nanoparticles have an average particle diameter of about 3 nm to about 500 nm (Attarwala et al., paragraph [0017]) which overlaps the claimed range of about 5 nm to about 1,000 nm.
Regarding claim 27, Lee et al. teaches wherein the monomer mixture further comprises a monomer containing carboxyl acid group (paragraph [0037]).
Regarding claim 28, Lee et al. teaches wherein the adhesive film is formed of an adhesive composition comprising the (meth)acrylic copolymer containing25 hydroxyl group and the nanoparticles (paragraph [0058]).
Regarding claim 29, Lee et al. teaches wherein the adhesive composition further comprises a crosslinking agent (paragraphs [0053]).
Regarding claims 30, 31, and 32, given that Lee et al. in view of Attarwala et al. teaches adhesive film having adhesive composition, including (meth)acrylic copolymer containing hydroxyl group and nanoparticles, identical to that presently claimed and used in the present invention (See Applicant’s US-PGPub paragraphs [0025]-[0049], [0082]), it is clear that the adhesive film intrinsically has an adhesive strength and haze as presently claimed, absent evidence to the contrary.
Regarding claim 33, Lee et al. in view of Attarwala et al. teaches a display member comprising: an optical film; and the adhesive film according to claim 1 attached to one or both surfaces of the optical film (Lee et al., paragraphs [0059] and [0063]).
Regarding claim 34, Lee et al. teaches wherein the optical film comprises polarizing films, i.e. polarizing plates (paragraph [0063]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims	2-3 and 20-25, and 27-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim of copending Application No. 14/976,408. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an adhesive film.
Regarding present claims 2-3 and 20-34, copending claims 1, 3, 5, 7, 10-12, 14-18, are substantially identical to those recited, aside from the glass transition temperature Tg of the second monomer and radical photo initiator.
However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to paragraph [0071] of 14/976,408 that discloses wherein the (meth)acrylic copolymer containing hydroxyl group is a copolymer of a monomer mixture comprising a (meth)acrylic monomer containing hydroxyl group and a monomer, a homopolymer of which has a glass transition oC to about -20oC which overlaps that presently claimed. Therefore, it would have been obvious to use a homopolymer of which has a glass transition temperature Tg as presently claimed in 14/976,408.
With respect to the radical photo initiator, attention is drawn to paragraph [0095] of 14/976,408 that discloses wherein the matrix comprises a radical photo initiator. Therefore, it would have been obvious to use a radical photo initiator as presently claimed in 14/976,408.
With respect to the warpage value recited in claim 1 of the present claims, given that the adhesive film of the copending is identical to that of the present claims, this value is deemed to be inherent in the adhesive film of present claims. Further, although there is no explicit disclosure in 14/976,408 that nanoparticles are dispersed in copolymer, given that the composition comprises a mixture of the two components, it is clear that the nanoparticles would inherently be dispersed in the copolymer in 14/976,408.
Regarding present claim 27, consistent with the above underlined portion of the MPEP citation, attention is drawn to paragraphs [0076] of 14/976,408 that discloses wherein the monomer mixture further comprises a monomer containing carboxyl acid group. Therefore, it would have been obvious to use a monomer containing carboxyl acid group in 14/976,408.
Regarding present claim 30, 31, and 32, although there is no explicit disclosure in 14/976,408 of adhesive strength and haze, given that the adhesive film comprises matrix and nanoparticles identical to that of the present invention, it is clear that the adhesive film would inherently have the claimed adhesive strength and haze in 14/976,408.
Regarding limitations recited in the copending claims not found in the present claims, these limitations are encompassed by the present claims given that the present claims use the open language of "comprising".
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 09/13/21 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to recite “wherein the matrix comprises at least one of a radical photo initiator” and deleted “an initiator” from claim 29.
Applicant argues that based on Tables 1-2 of Lee, the amount of hydroxyl group containing monomer in the final adhesive composition as calculated from acrylic copolymer A-3 and Example 3 is at most 4.2% which is at a lower amount than presently recited.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). While the examples of Lee may result in amounts outside of the claimed range, the broader disclosure of Lee teaches hydroxyl group containing monomer in an amount of 0.01 to 10 parts by weight (paragraph [0037]) which would still overlap that presently claimed.  
Applicant argues that Lee does not appear to provide a matrix for an adhesive film that includes both a copolymer (e.g., after polymerization of the monomers) and at least one of a radical photo initiator.
However, after the polymerization of the monomers there would still be some amount of radical photo initiator remaining with the copolymer, absent evidence to the contrary.
Further, Applicant argues that as known to those skilled in the art, curing an adhesive composition including a copolymer and an initiator (as currently recited) creates a structurally In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the structural difference in adhesives must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that Attarwala uses the core shell particles for toughness which is different from the present application and the cyanoacrylate adhesive is an instant liquid adhesive, not in the form of an adhesive film of the present application. Thus, it is not obvious to combine Lee and Attarwala. 
However, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). Further, note that while Attarwala does not disclose all the features of the present claimed invention, Attarwala is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely core shell nanoparticles and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that Attarwala fails to teach to improve warpage by controlling the cohesive energy between the core shell particles and the matrix.
However, given that the combination of Lee and Attawala teaches adhesive film, including core shell particles and matrix, identical to that presently claimed, the adhesive film of Lee in view of Attawala would inherently necessarily improve warpage by controlling the cohesive energy between the core shell particles and the matrix, absent evidence to the contrary.
With respect to the double patenting rejection of record, the rejection will be maintained until the rejection is properly overcome (See MPEP 804 IB and IB1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787